Citation Nr: 1138648	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the medical and lay evidence of record and finds that an additional VA examination and medical opinion are required before deciding the claim.

The Veteran contends that he has hypertension secondary to service-connected PTSD and that his blood pressure has remained elevated even while on medication due to increasing symptoms of PTSD.  He was diagnosed with hypertension in August 2000.  In an October 2006 VA treatment note, a PTSD screen was positive, and he was diagnosed with PTSD based on military combat experiences on VA examination in December 2006.  A January 2007 RO decision awarded service connection for PTSD and assigned an initial 30 percent rating, and a June 2010 RO decision increased the assigned rating for PTSD to 50 percent, effective May 6, 2009.    

In a VA hypertension examination report dated in April 2009, the examiner noted that the Veteran was diagnosed with hypertension several years prior to being diagnosed with PTSD, but opined that his hypertension was "at least as likely as not 50/50 probability caused by or a result of PTSD."  In a May 2009 addendum, the RO had asked the examiner to clarify whether the Veteran's hypertension was permanently aggravated by PTSD.  The examiner could not come to a conclusion without resorting to mere speculation.  Unfortunately, the VA medical opinion and addendum opinion are inadequate because neither statement is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion); Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) (holding that a VA examiner should not invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.").  Also, the opinion may be factually inaccurate because hypertension was diagnosed before PTSD.  Therefore, it is unclear how PTSD caused hypertension.  In this regard, there appear to be other risk factors including a Body Mass Index of 32.8, and the Veteran reported in October 2006 that his PTSD were initial present upon return from military service but dissipated until about one year prior to the visit.  

A private cardiologist, S. F., M.D., also offered a medical opinion regarding the relationship between the Veteran's hypertension and PTSD in a consultation report dated in June 2009.  Doctor S. F. obtained a subjective history from the Veteran that included his present complaints, medications, family and social history, and review of symptoms prior to performing a physical examination.  The assessment was well controlled hypertension with PTSD and depression.  

He explained that at present the Veteran did not appear to have any ongoing symptoms to suggest a change in his cardiovascular status.  He conveyed to the Veteran that PTSD has an unpredictable impact on the development of cardiovascular disease, although certainly studies have shown a link.  He reiterated that while the Veteran's blood pressure appeared to be well controlled at present, it seemed from his history that it is likely that his PTSD and depression were likely having a significant contribution to his blood pressure elevation.  Unfortunately, the private medical opinion is also inadequate for deciding the claim because Dr. S. F. did not describe how the Veteran's hypertension disability had permanently worsened beyond the normal progression.  In addition, without a more detailed rationale, the opinion that PTSD was significantly contributing to blood pressure elevation appears to be contradicted by his conclusion that the Veteran's hypertension was well controlled.  Moreover, it does not appear that Dr. S. F. had the opportunity to review the Veteran's recent VA treatment records to accurately determine whether hypertension permanently worsened in severity beyond normal progression due to PTSD.

For these reasons, the Veteran should be afforded an additional VA hypertension examination and medical opinion.

Relevant ongoing medical records should also be requested, including VA treatment records dated from May 2010 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for hypertension since October 2009.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since May 2010 to the present from the Providence VA medical center should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA hypertension examination by a physician to obtain an opinion as to whether the Veteran's hypertension was caused by or has been aggravated by service-connected PTSD.  All indicated tests and studies are to be performed. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension (diagnosed in August 2000) was caused by service-connected PTSD.  In rendering the opinion the examiner should comment on the impact of any other risk factors.  If the Veteran's hypertension was not caused by PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's underlying hypertension has been permanently worsened beyond normal progression (aggravated) by the Veteran's PTSD.  A detailed medical analysis and rationale must be included with the opinion.  Reference to medical treatises would be helpful.  If the examiner determines that the Veteran's PTSD aggravates his hypertension, the examiner should attempt to quantify the degree by which the hypertension is permanently worsened by the PTSD.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


